DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to applicant’s communication filed on 1/29/2021. Based on further analysis of the applied art, the rejection is modified as explained below.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-2, 6-11, 20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suh et al (US 8,963,183)
With respect to claim 1, claim 20 Suh et al teach a  semiconductor light-emitting element having an emission peak wavelength of 395 nm or more and 425 nm or less, comprising see(col.5, lines 1-3)
a substrate “21”including a first surface and a second surface, at least one surface selected from the group consisting of the first and second surfaces having an uneven region(see fig. 3 and 8),10; a 
the multilayer reflective film”40” includes a structure having a plurality of first dielectric films and a plurality of second dielectric films, the first dielectric films and the second dielectric films being alternately stacked”40”(col. 5, lines 18-20,55-67, col. 6, lines 1-13, 60-65” and see tables for emission wavelength fig.4,6,9)  all includes claimed  wavelength in the range of 395-425nm)

The element according to claim 1, 20 Suh et al inherently teach light emitting element  wherein one of the first dielectric films and one of the second dielectric films satisfy: 0.9(.lamda.1/(4.times.n1).ltoreq.d1.ltoreq.1.1(.lamda.1/(4.times.n1)), A formula 1: 0.9(.lamda.2/(4.times.n2).ltoreq.d2.ltoreq.1.1(.lamda.2/(4.times.n2)), A formula 2: n1>n2, A formula 3: 20.ltoreq..parallel..lamda.1-.lamda.2.parallel., A formula 4: 380.ltoreq..lamda.1.ltoreq.430, and A formula 5: 380.ltoreq..lamda.2.ltoreq.430, A formula 6: where d1 represents a thickness (nm) of the one of the first dielectric films, n1 represents a refractive index of the one of the first dielectric films, d2 represents a thickness (nm) of the one of the second dielectric films, n2 represents a refractive index of the one of the second dielectric films, .lamda.1 represents a first wavelength (nm) in a wavelength range of 380 nm or more and 430 nm or less, and .lamda.2 represents a second wavelength (nm) in the wavelength range. 
Suh et al  teach first dielectric film can titanium oxide or niobium oxide and second layer is silicon oxide, the combination of first and second dielectric layers would be titanium oxide/silicon oxide or niobium oxide/silicon oxide. Therefore, both instant invention and Suh et al use exactly same materials for both first dielectric layer and second dielectric layers as mentioned above, inherently both instant invention and invention of Suh et al have same refractive index and same wavelength for both first dielectric  film 

With respect to claim 2 , Suh et al teach the element, wherein the element is a face-up element(see fig. 3, 8,10)
With respect to claim 6, Suh et al teach the element, wherein the first dielectric films contain at least one selected from the group consisting of titanium oxide.  zirconium oxide, silicon nitride, niobium oxide, and tantalum oxide. col. 5, lines 18-20,55-67, col. 6, lines 1-13, 60-65”

With respect to claim 7, Suh et al teach the element, wherein the second dielectric films contain at least one selected from the group consisting of silicon oxide, magnesium fluoride, and calcium fluoride.( col. 5, lines 18-20,55-67, col. 6, lines 1-13, 60-65”


With respect to claim 8, Suh et al teach the element, wherein the number of the first dielectric films is three or more, and the number of the second dielectric films is three or more. .( col. 5, lines 18-20,55-67, col. 6, lines 1-13, 60-65”)

With respect to claim 9, Suh et al teach the element, further comprising: a metal reflective film provided on the multilayer reflective film(see fig.10)

With respect claim 10, Suh et al teach the element, wherein the metal reflective film contains at least one element selected from the group consisting of Au, Ag, and Al”41”(see fig.10 and col.8, lines 38-45)

.
Allowable Subject Matter
Claims 4-5, 12-19 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any interving claims. 
                                                                      Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nago et al (Us 8658450) teach similar element as instantly claimed but not multireflection layer and reflection layer on the back of the surface of the substrate on the surface of the substrate. Similarly Chae et al (2013/0240937) do not teach surface unevenness on the substrate
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVITRI MULPURI whose telephone number is (571)272-1677. The examiner can normally be reached on Mon-Fri from  8am to 4.30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith, can be reached at telephone number 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SAVITRI MULPURI/
               Primary Examiner, Art Unit 2816                                                                                                                                                                                         

.